Exhibit 10.78

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
March 8, 2013, is entered into by and among U.S. AUTO PARTS NETWORK, INC., a
Delaware corporation (“Company”), PARTSBIN, INC., a Delaware corporation
(“PartsBin”), LOCAL BODY SHOPS, INC., a Delaware corporation (“Local Body
Shops”), PRIVATE LABEL PARTS, INC., a Delaware corporation (“Private Label
Parts”), WHITNEY AUTOMOTIVE GROUP, INC., a Delaware corporation (“Whitney Auto”,
and together with the Company, PartsBin, Local Body Shops and Private Label
Parts, collectively, “Borrowers” and each individually a “Borrower”), the other
Loan Parties party hereto, the Lenders (as defined below) party hereto, and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (in such
capacity, “Administrative Agent”).

RECITALS

 

A. Borrowers, the other parties signatory thereto as “Loan Parties” (each
individually, a “Loan Party” and collectively, the “Loan Parties”),
Administrative Agent, and the financial institutions party thereto as lenders
(each individually, a “Lender” and collectively, the “Lenders”) have previously
entered into that certain Credit Agreement, dated as of April 26, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders have made certain loans and
financial accommodations available to Borrowers. Terms used herein without
definition shall have the meanings ascribed to them in the Credit Agreement.

 

B. Borrowers and the other Loan Parties have requested that Administrative Agent
and the Lenders amend the Credit Agreement, and Administrative Agent and the
Lenders are willing to amend the Credit Agreement pursuant to the terms and
conditions set forth herein.

 

C. Each Borrower and each other Loan Party is entering into this Amendment with
the understanding and agreement that, except as specifically provided herein,
none of Administrative Agent’s or any Lender’s rights or remedies as set forth
in the Credit Agreement and the other Loan Documents are being waived or
modified by the terms of this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

  1. Amendments to Credit Agreement.

 

  a. The definition of “Covenant Testing Trigger Period” in Section 1.01 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

 

     “ ‘Covenant Testing Trigger Period’ means the period (a) commencing on any
day that Excess Availability is less than $6,000,000 (or $4,000,000 solely
during the period of March 1, 2013, through and including April 15, 2013), and
(b) continuing until Excess Availability has been greater than or equal to
$6,000,000 (or $4,000,000 solely during the period of March 1, 2013, through and
including April 15, 2013) at all times for 45 consecutive calendar days.”



--------------------------------------------------------------------------------

  b. Section 5.01(m) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

“(m) unless otherwise agreed to by Administrative Agent, by no later than
Wednesday of each week for each week ending on or prior to April 15, 2013, a
projected 13 week cash flow report for the immediately following 13 week period,
and a cash flow report for the week most recently ended together with a
comparison to the previously delivered forecast, in each case, in form
reasonably satisfactory to Administrative Agent;”

 

  c. Sections 6.01(q) through 6.01(r) of the Credit Agreement are hereby amended
as follows:

 

  i. the word “and” at the end of Section 6.01(q) is hereby deleted;

 

  ii. replacement of the “(r)” at the beginning of Section 6.01(r) with “(s)”;
and

 

  iii. insertion of a new Section 6.01(r) between Section 6.01(q) and
Section 6.01(s) as follows:

“(r) the capitalized amount of the remaining lease or similar payments under the
relevant lease or other applicable agreement or instrument that would appear on
a balance sheet of such Person as of such date in accordance with GAAP arising
from the any sale and leaseback transaction that is permitted by Section 6.06 so
long as the Administrative Agent receives a Collateral Access Agreement with
respect to the property that is the subject of such sale and leaseback
transaction within 60 days after the consummation of such transaction (unless
waived by the Administrative Agent in its sole discretion); and”

 

  d. Section 6.06 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:

“Sale and Leaseback Transactions. No Loan Party will, nor will it permit any
Subsidiary to, enter into any arrangement, directly or indirectly, whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred (such a
transaction, a “sale and leaseback”), except for (a) any such sale and leaseback
of any fixed or capital assets by any Borrower or any Subsidiary that is made
for cash consideration in an amount not less than the fair value of such fixed
or capital asset and is consummated within 90 days after such Borrower or any
Subsidiary acquires or completes the construction of such fixed or capital
asset, and (b) such other sale and leasebacks as are consummated on terms and
conditions satisfactory to the Administrative Agent and the Lenders in their
Permitted Discretion so long as no Event of Default has occurred and is
continuing at the time of consummation of such sale and leaseback or would
result thereform.”

 

  2. Conditions Precedent to Effectiveness of this Amendment. The following
shall have occurred before this Amendment is effective:

 

  a. Amendment. Administrative Agent shall have received this Amendment fully
executed in a sufficient number of counterparts for distribution to all parties.

 

2



--------------------------------------------------------------------------------

  b. Representations and Warranties. The representations and warranties set
forth herein, and in the Credit Agreement (other than any such representations
or warranties that, by their terms, are specifically made as of a date other
than the date hereof), must be true and correct in all material respects without
duplication of any materiality qualifier contained therein.

 

  3. Representations and Warranties. Each Borrower and each other Loan Party
represents and warrants as follows:

 

  a. Authority. Each Borrower and each other Loan Party has the requisite
corporate power and authority to execute and deliver this Amendment, and to
perform its obligations hereunder and under the Loan Documents (as amended or
modified hereby) to which it is a party. The execution, delivery, and
performance by each Borrower and each other Loan Party of this Amendment have
been duly approved by all necessary corporate action, have received all
necessary governmental approval, if any, and do not contravene any law or any
contractual restriction binding on such Borrower or such Loan Party.

 

  b. Enforceability. This Amendment has been duly executed and delivered by each
Borrower and each other Loan Party. This Amendment and each other Loan Document
(as amended or modified hereby) is the legal, valid, and binding obligation of
each Borrower and each other Loan Party in accordance with its terms, and is in
full force and effect.

 

  c. Representations and Warranties. The representations and warranties
contained in the Credit Agreement (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof) are correct on and as of the date hereof in all material
respects without duplication of any materiality qualifier contained therein as
though made on and as of the date hereof.

 

  d. No Default. No event has occurred and is continuing that constitutes a
Default or Event of Default.

 

  4. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York, but without giving effect to any federal laws applicable to
national banks.

 

  5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of the
Amendment.

 

  6. Reference to and Effect on the Loan Documents.

 

  a. Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.

 

3



--------------------------------------------------------------------------------

  b. Except as specifically set forth in this Amendment, the Credit Agreement
and all other Loan Documents, are and shall continue to be in full force and
effect and are hereby in all respects ratified, and confirmed and shall
constitute the legal, valid, binding, and enforceable obligations of each
Borrower and the other Loan Parties to Administrative Agent and the Lenders
without defense, offset, claim, or contribution.

 

  c. The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power, or
remedy of Administrative Agent or any Lender under any of the Loan Documents,
nor constitute a waiver of any provision of any of the Loan Documents.

 

  7. Ratification. Each Borrower and each other Loan Party hereby restates,
ratifies and reaffirms each and every term and condition set forth in the Credit
Agreement, as amended hereby, and the Loan Documents effective as of the date
hereof.

 

  8. Estoppel. To induce Administrative Agent and Lenders to enter into this
Amendment and to induce Administrative Agent and the Lenders to continue to make
advances to Borrowers under the Credit Agreement, each Borrower and each other
Loan Party hereby acknowledges and agrees that, after giving effect to this
Amendment, as of the date hereof, there exists no Default or Event of Default
and no right of offset, defense, counterclaim, or objection in favor of any
Borrower or any other Loan Party as against Administrative Agent or any Lender
with respect to the Obligations.

 

  9. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

 

  10. Severability. In case any provision in this Amendment shall be invalid,
illegal, or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

  11. Submission of Amendment. The submission of this Amendment to the parties
or their agents or attorneys for review or signature does not constitute a
commitment by Administrative Agent or any Lender to waive any of their
respective rights and remedies under the Loan Documents, and this Amendment
shall have no binding force or effect until all of the conditions to the
effectiveness of this Amendment have been satisfied as set forth herein.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWERS:

 

U.S. AUTO PARTS NETWORK, INC.,

a Delaware corporation

By  

/s/ Shane Evangelist

  Name: Shane Evangelist   Title: CEO

 

PARTSBIN, INC.,

a Delaware corporation

By  

/s/ Shane Evangelist

  Name: Shane Evangelist   Title: President

 

LOCAL BODY SHOPS, INC.,

a Delaware corporation

By  

/s/ David Hernandez

  Name: David Hernandez   Title: President

 

PRIVATE LABEL PARTS, INC.,

a Delaware corporation

By  

/s/ Arthur Simitian

  Name: Arthur Simitian   Title: President

 

WHITNEY AUTOMOTIVE GROUP, INC.,

a Delaware corporation

By  

/s/ Mary Jo Trujillo

  Name: Mary Jo Trujillo   Title: Secretary

 

5



--------------------------------------------------------------------------------

OTHER LOAN PARTIES:

 

LOBO MARKETING, INC.,

a Texas corporation

By  

/s/ Brian Hafer

  Name: Brian Hafer   Title: President

 

AUTOMD, INC.,

a Delaware corporation

By  

/s/ Anton Reut

  Name: Anton Reut   Title: President

 

PACIFIC 3PL, INC.,

a Delaware corporation

By  

/s/ Rick Ellis

  Name: Rick Ellis   Title: President

 

GO FIDO, INC.,

a Delaware corporation

By  

/s/ Michael Buca

  Name: Michael Buca   Title: President

 

AUTOMOTIVE SPECIALTY ACCESSORIES AND PARTS, INC.,

a Delaware corporation

By  

/s/ David Sprangler

  Name: David Sprangler   Title: President

 

6